Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mrs. Peifang Tian on 1/27/2022.

The claims have been amended as follows: 

1.	(Currently Amended) A method for beam failure recovery (BFR), comprising:
determining whether beam failure occurs on at least one of a plurality of cells configured for serving an electronic device; and
when the beam failure is determined to occur on the at least one of the plurality of cells, performing a 2-step random access procedure for BFR having a first step and a second step by
sending, in the first step, an uplink (UL) message that includes a first portion and a second portion to a network, and
receiving, in the second step, a downlink (DL) message from the network, the DL indicating a BFR response, wherein
[[the]] a first portion of the UL message indicates the beam failure and is transmitted using a physical random access channel (PRACH) resource, and
[[the]] a second portion of the UL message indicates at least one of 1) cell information of the at least one of the plurality of cells and 2) new beam information of one or more new candidate beams for the at least one of the plurality of cells, and the second portion is transmitted using a physical uplink shared channel (PUSCH) resource.  

Claim 2.   The method according to claim 1, wherein 
the second portion includes a BFR request (BFRQ) medium access control (MAC) control element (CE); and
sending the UL message includes:
sending the first portion using a PRACH preamble on [[a]] the PRACH resource; and
sending the BFRQ MAC CE on [[a]] the PUSCH resource.  

Claim 3.   The method according to claim 2, wherein
the cell information includes at least one cell index corresponding to the at least one of the plurality of cells; 

the at least one of the plurality of cells includes an secondary cell (SCell), a primary secondary cell (PSCell), and/or a primary cell (PCell).

Claim 4. .

Claim 5.   The method according to claim [[4]] 2, further comprising:
randomly selecting the PRACH resource from a set of unreserved PRACH resources for the electronic device, the PUSCH resource being associated with the PRACH resource and unreserved, wherein 
the 2-step random access procedure is a contention-based (CB) random access (CBRA) procedure. 

Claim 6.   The method according to claim 5, wherein 
the UL message includes one or more data portions to be sent using the PUSCH resource;
the method includes determining a transmission order for the BFRQ MAC CE and the one or more data portions based on a priority rule for the UL message; and
sending the BFRQ MAC CE includes sending the BFRQ MAC CE using the PUSCH resource based on the transmission order. 

Claim 7.   The method according to claim 5, wherein 

the method further includes sending the other BFRQ MAC CE on the PUSCH. 

Claim 8.   The method according to claim 5, wherein
the cell information includes at least one cell index corresponding to the at least one of the plurality of cells; 
the new beam information includes at least one new beam index for the at least one of the plurality of cells; and
the BFRQ MAC CE further includes a device identification (ID) for the electronic device.
 
Claim 9.   The method according to claim 2, further comprising:
receiving, from the network, a signal indicating the PRACH resource that is reserved for the electronic device, the PUSCH resource being associated with the PRACH resource and being reserved.

Claim 10.   The method according to claim 2, wherein
the at least one of the plurality of cells includes multiple secondary cells (SCells) that share the PRACH resource and the PUSCH resource.

Claim 11.   An apparatus for beam failure recovery (BFR), comprising: 
processing circuitry configured to:

when the beam failure is determined to occur on the at least one of the plurality of cells, perform a 2-step random access procedure for BFR having a first step and a second step by
sending, in the first step, an uplink (UL) message that includes a first portion and a second portion to a network, and
receiving, in the second step, a downlink (DL) message from the network, the DL indicating a BFR response, wherein

[[the]]a first portion of the UL message indicates the beam failure and is transmitted using a physical random access channel (PRACH) resource, and
[[the]]a second portion of the UL message indicates at least one of 1) cell information of the at least one of the plurality of cells and 2) new beam information of one or more new candidate beams for the at least one of the plurality of cells, and the second portion is transmitted using a physical uplink shared channel (PUSCH) resource.  

Claim 12.   The apparatus according to claim 11, wherein 
the second portion includes a BFR request (BFRQ) medium access control (MAC) control element (CE); and
the processing circuitry is configured to:

send the BFRQ MAC CE on [[a]] the PUSCH resource.  

Claim 13.   The apparatus according to claim 12, wherein
the cell information includes at least one cell index corresponding to the at least one of the plurality of cells; 
the new beam information includes at least one new beam index of the one or more new candidate beams; and
the at least one of the plurality of cells includes an secondary cell (SCell), a primary secondary cell (PSCell), and/or a primary cell (PCell).

Claim 14. .

Claim 15.   The apparatus according to claim [[14]]12, wherein 
the 2-step random access procedure is a contention-based (CB) random access (CBRA) procedure; and 
the processing circuitry is configured to:
randomly select the PRACH resource from a set of unreserved PRACH resources for the electronic device, the PUSCH resource being associated with the PRACH resource and unreserved. 

Claim 16.   The apparatus according to claim 15, wherein 

the processing circuitry is configured to:
	determine a transmission order for the BFRQ MAC CE and the one or more data portions based on a priority rule for the UL message; and
	send the BFRQ MAC CE using the PUSCH resource based on the transmission order. 

Claim 17.   The apparatus according to claim 15, wherein 
the second portion includes another BFRQ MAC CE; and
the processing circuitry is configured to send the other BFRQ MAC CE on the PUSCH. 

Claim 18.   The apparatus according to claim 15, wherein
the cell information includes at least one cell index corresponding to the at least one of the plurality of cells; 
the new beam information includes at least one new beam index for the at least one of the plurality of cells; and
the BFRQ MAC CE further includes a device identification (ID) for the electronic device.
 
Claim 19.   The apparatus according to claim 12, wherein the processing circuitry is configured to:


Claim 20.   The apparatus according to claim 12, wherein
the at least one of the plurality of cells includes multiple secondary cells (SCells) that share the PRACH resource and the PUSCH resource..

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 11 the prior art of record, specifically (US 20200260300) teaches A method for beam failure recovery (BFR), comprising:
determining whether beam failure occurs on at least one of a plurality of cells configured for serving an electronic device; (paragraphs 216, 302);
However, none of the prior art cited alone or in combination provides the motivation to teach; when the beam failure is determined to occur on the at least one of the plurality of cells, performing a 2-step random access procedure for BFR having a first step and a second step by sending, in the first step, an uplink (UL) message that includes a first portion and a second portion to a network, and receiving, in the second step, a downlink (DL) message from the network, the DL indicating a BFR response, wherein a first portion of the UL message indicates the beam failure and is transmitted using a physical random access channel (PRACH) resource, and a second portion of the UL message indicates at least one of 1) cell information of the at least one of the plurality of cells and 2) new beam information of one or more new candidate beams for the at least one of the plurality of cells, and the second portion is transmitted using a physical uplink shared channel (PUSCH) resource. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-3, 5-13, 15-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Lien, Shao-Yu, et al. "5G new radio: Waveform, frame structure, multiple access, and initial access." IEEE communications magazine 55.6 (2017): provides: Different from conventional mobile networks designed to optimize the transmission efficiency of one particular service (e.g., streaming voice/ video) primarily, the industry and academia are reaching an agreement that 5G mobile networks are projected to sustain manifold wireless requirements, including higher mobility, higher data rates, and lower latency. For this purpose, 3GPP has launched the standardization activity for the first phase 5G system in Release 15 named New Radio (NR). To fully understand this crucial technology, this article offers a comprehensive overview of the state-of-the-art development of NR, including deployment scenarios, numerologies, frame structure, new waveform, multiple access, initial/random access procedure, and enhanced carrier aggregation (CA) for resource requests and data transmissions. The provided insights thus facilitate knowledge of design and practice for further features of NR.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641